t c memo united_states tax_court william m smith petitioner v commissioner of internal revenue respondent docket no filed date william m smith pro_se jonathan j ono for respondent memorandum findings_of_fact and opinion haines judge respondent determined a deficiency in petitioner’ sec_2002 federal_income_tax of dollar_figure as well as additions to tax under sec_6651 of dollar_figure and sec_6654 of dollar_figure unless otherwise indicated all section references are to continued the issues for decision are whether petitioner failed to report wages interest a state_income_tax refund and other income of dollar_figure dollar_figure dollar_figure and dollar_figure respectively in and whether petitioner is liable for sec_6651 and sec_6654 additions to tax findings_of_fact the parties’ stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in lahaina hawaii at the time the petition was filed in petitioner was employed by the county of maui in hawaii and received wage income of dollar_figure and had withheld dollar_figure in federal_income_tax using third-party payor information respondent determined that in petitioner also received dollar_figure of interest from the maui county employees federal credit_union dollar_figure as an income_tax refund from the state of hawaii and dollar_figure from the hawaii public employees health fund petitioner did not file a federal_income_tax return for and other than tax withheld of dollar_figure failed to make estimated_tax payments continued the internal_revenue_code code as amended and rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar in the notice_of_deficiency respondent determined that petitioner was entitled only to the standard_deduction one personal_exemption and tax_rates applicable to a single individual petitioner did not present any evidence or make any arguments with respect to deductions exemptions or filing_status we conclude that he has abandoned any argument with respect to these issues on date respondent mailed a notice_of_deficiency to petitioner for the notice_of_deficiency correctly identified petitioner’s name address and social_security_number petitioner timely filed his petition on date trial was held on this matter on date opinion at trial petitioner admitted receiving dollar_figure of wage income from maui county dollar_figure of interest_income from the maui county employees federal credit_union and a dollar_figure income_tax refund from the state of hawaii in although petitioner asserted he did not receive dollar_figure from the hawaii public employees health fund as reported on the information_return of the payor he was a public employee in the state of hawaii in and produced no evidence to dispute his receipt of that amount thus respondent established the requisite evidentiary foundation connecting petitioner with the receipt of dollar_figure in see 680_f2d_1268 9th cir 596_f2d_358 9th cir revg 67_tc_672 92_tc_661 mcmanus v commissioner tcmemo_2006_68 petitioner bears the burden of proving respondent’s determinations are incorrect see rule a petitioner produced no evidence to dispute respondent’s determination of petitioner’s receipt of the dollar_figure in therefore this court finds petitioner received dollar_figure of income from the hawaii public employees health fund in petitioner also asserted he was not liable for the deficiencies making tax-protester arguments including he is not a taxpayer respondent has no jurisdiction over him and respondent lacks authority to assert income_tax deficiencies petitioner’s assertions have been rejected by this court and other courts and we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir see eg wetzel v commissioner tcmemo_2005_211 rejecting as frivolous the argument that the taxpayer was not a taxpayer nunn v commissioner tcmemo_2002_250 rejecting as without merit the argument that the commissioner had no jurisdiction over the taxpayer or his documents this court rejects petitioner’s tax-protester arguments as frivolous and without merit respondent determined that petitioner is liable for additions to tax under sec_6651 for failure_to_file an income_tax return for and under sec_6654 for failure to make estimated_tax payments for respondent bears the burden of production with respect to petitioner’s liability for the additions to tax sec_7491 116_tc_438 to meet his burden of production with respect to sec_6651 respondent must come forward with sufficient evidence indicating it is appropriate to impose the addition_to_tax higbee v commissioner supra pincite sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless petitioner can establish that his failure was due to reasonable_cause and not due to willful neglect petitioner admitted he did not file a federal_income_tax return for respondent has met his burden of production this court finds that the failure_to_file a federal_income_tax return for was not due to reasonable_cause but was due to willful neglect therefore this court holds that petitioner is liable for the sec_6651 addition_to_tax for under sec_6654 the addition_to_tax is calculated with reference to four required_installment payments of the taxpayer’s estimated_tax liability sec_6654 127_tc_200 each required_installment of estimated_tax is equal to percent of the required_annual_payment sec_6654 the required_annual_payment is generally equal to the lesser_of percent of the tax shown on the individual’s return for that year or if no return is filed percent of his or her tax for such year or if the individual filed a return for the immediately preceding_taxable_year percent of the tax shown on that return sec_6654 wheeler v commissioner supra pincite heers v commissioner tcmemo_2007_10 a taxpayer has an obligation to pay estimated_tax for a particular year only if he has a required_annual_payment for that year wheeler v commissioner supra pincite respondent introduced evidence to prove petitioner was required to file a federal_income_tax return for petitioner did not file a return and petitioner failed to make estimated_tax payments with the exception of the withheld tax however in order to permit this court to make the analysis required by sec_6654 and to conclude that respondent met his burden of producing evidence that petitioner had a required_annual_payment for payable in installments under sec_6654 respondent also must introduce evidence showing whether petitioner filed a return_for_the_preceding_taxable_year and if so the amount of tax shown on that return respondent did not do so without that evidence this court cannot identify the number equal to percent of the tax shown on petitioner’ sec_2001 return complete the comparison required by sec_6654 and conclude petitioner had a required_annual_payment for that was payable in installments under sec_6654 consequently respondent’s determination regarding the sec_6654 addition_to_tax is not sustained although petitioner’s arguments were frivolous and without merit he was not previously warned that a penalty might be imposed under sec_6673 for this reason only this court declines to impose a penalty under sec_6673 but strongly admonishes petitioner that if he persists in failing to file his income_tax returns and in pursuing tax-protester arguments this court will not be so favorably inclined in the future in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we find them to be moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
